                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE


UNITED STATES OF AMERICA                                                           PLAINTIFF


vs.                                              CRIMINAL ACTION NO. 3:20CR-100-RGJ


BRAD LEE SCHUHMANN                                                                 DEFENDANT


                                             ORDER

         This matter is before the Court on motion of the United States of America to unseal the

Indictment in the case at bar. IT IS ORDERED that the motion is GRANTED.




        November 10, 2020




      Copies to Counsel
